 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    J&J SPORTS PRODUCTIONS, INC.,                      No. 2:17-cv-00926 TLN AC
12                       Plaintiff,
13            v.                                         ORDER SETTING BRIEFING SCHEDULE
14    ALIDA ESTRADA ALVAREZ,
15                       Defendant.
16

17          Defendant is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On February 22,

19   2019, all dates in this case were vacated to facilitate potential settlement. ECF No. 32. The case

20   did not settle. On June 13, 2019, District Judge Troy L. Nunley adopted the undersigned’s

21   findings and recommendations granting plaintiff’s motion for partial summary judgment. ECF

22   Nos. 34, 35. Following a court order, plaintiff submitted a status report indicating it “respectfully

23   requests the Court issue a briefing schedule for Plaintiff to file a motion wherein Plaintiff will

24   seek the Court award damages concerning the Defendant’s liability to Plaintiff for violation of

25   Title 47 U.S.C Section 605 and for the tort of conversion of Plaintiff’s Program at issue in this

26   action. In Plaintiff’s anticipated motion for damages, Plaintiff will concurrently request the Court

27   dismiss Counts II & IV of Plaintiff’s Complaint and additionally request an order from the Court

28   permitting Plaintiff fourteen (14) days to submit its subsequent motion for attorneys’ fees and
                                                        1
 1   costs (as expressed fully provided for pursuant to Title 47 U.S.C Section 605 §
 2   605(e)(3)(B)(iii).)” ECF No. 37 at 2.
 3          Accordingly, the court hereby ORDERS that plaintiff shall file the anticipated motion
 4   described above no later than March 4, 2020. Defendant’s response, if any, shall be due March
 5   18, 2020. Reply briefing, if any, shall be due March 25, 2020. The motion will be taken under
 6   submission as of March 26, 2020.
 7          IT IS SO ORDERED.
 8   DATED: February 5, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
